IN THE SUPREME COURT OF PENNSYLVANIA

 IN RE: APPOINTMENT OF                     : No. 373 Judicial Classification Docket
 ACTING PRESIDENT JUDGE                    :
 OF THE TWENTY-EIGHTH JUDICIAL             :
 DISTRICT, VENANGO COUNTY                  :
                                           :


                                    ORDER

PER CURIAM

      AND NOW, this 23rd day of February, 2022, in view of the appointment of

the Honorable Marie T. Veon to the Court of Common Pleas of the Twenty-eighth

Judicial District, Venango County, and due to the unavailability of the Honorable

Oliver J. Lobaugh, President Judge of the Twenty-eighth Judicial District, Venango

County, pursuant to Article V, §10(a) of the Pennsylvania Constitution, the Order

dated November 17, 2021 appointing the Honorable Thomas King Kistler as acting

President Judge of the Twenty-eighth Judicial District, Venango County, is hereby

VACATED and the Honorable Marie T. Veon is appointed acting President Judge

of the Twenty-eighth Judicial District, Venango County. This Order is effective

February 28, 2022.